

116 S57 IS: Pike National Historic Trail Study Act 
U.S. Senate
2019-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 57IN THE SENATE OF THE UNITED STATESJanuary 8, 2019Mr. Bennet (for himself and Mr. Gardner) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the National Trails System Act to provide for the study of the Pike National Historic
			 Trail.
	
 1.Short titleThis Act may be cited as the Pike National Historic Trail Study Act .
		2.Pike National Historic Trail
 studySection 5(c) of the National Trails System Act (16 U.S.C. 1244(c)) is amended by adding at the end the following:
			
				(46)Pike National
 Historic TrailThe Pike National Historic Trail, a series of routes extending approximately 3,664 miles, which follows the route taken by Lt. Zebulon Montgomery Pike during the 1806–1807 Pike expedition that began in Fort Bellefontaine, Missouri, extended through portions of the States of Kansas, Nebraska, Colorado, New Mexico, and Texas, and ended in Natchitoches, Louisiana..